DETAILED ACTION
This is an Office action based on application number 16/305,775 filed 29 November 2018, which is a national stage entry of PCT/EP2017/053553 filed 16 February 2017, which claims priority to DE10 2016 209 707.5 filed 2 June 2021. 1-4, 6, 8-15, and 17-24 are pending. Claim 22 is withdrawn from consideration due to Applicant’s election.
Amendments to the claims, filed 30 November 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §112(b) rejections, made of record in the previous Office action, are withdrawn due to Applicant’s amendments in the response filed 30 November 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12, 14-15, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation “the pressure-sensitive adhesive compositions for at least one of the self-adhesive composition layers SK1 and SK2” in lines 3-4. There is insufficient antecedent basis for the limitation as parent claim 1 does not explicitly recite that the self-adhesive compositions that compose either SK1 or SK2 are pressure-sensitive adhesives.
	For the purpose of prosecution, the instant claim is interpreted as “wherein the compositions of at least one of the self-adhesive layers SK1 and SK2 are pressure-sensitive adhesives comprising…”

Claim 12 recites the limitation “the pressure-sensitive adhesive compositions for at least one of the self-adhesive composition layers SK1 and SK2” in lines 3-4. There is insufficient antecedent basis for the limitation as parent claim 1 does not explicitly recite that the self-adhesive compositions that compose either SK1 or SK2 are pressure-sensitive adhesives.
	For the purpose of prosecution, the instant claim is interpreted as “wherein the compositions of at least one of the self-adhesive layers SK1 and SK2 are pressure-sensitive adhesives that have been admixed with crosslinkers”.

Claim 14 recites the limitation “the pressure-sensitive adhesive compositions for at least one of the self-adhesive compositions SK1 and SK2” in lines 4-5. There is insufficient antecedent basis for the limitation as parent claim 1 does not explicitly recite that the self-adhesive compositions that compose either SK1 or SK2 are pressure-sensitive adhesives.
	For the purpose of prosecution, the limitation is interpreted as the tackifier is added to the at least one of the self-adhesive composition layers SK1 and SK2.

Claim 15 recites the limitation “the tackifiers” in line 3. There is insufficient antecedent basis for the limitation as parent claim 1 does not explicitly recite a tackifier.
	For the purpose of prosecution, claim 15 is construed to depend from claim 14 wherein the tackifier limitation is first recited.

Claim 23 recites the limitation “the ratio” in line 3. There is insufficient antecedent basis for “the limitation” in parent claim 1 as the ratio limitations previously recited by claim 1 have been canceled.
	For the purpose of prosecution, those prior art teachings meeting the limitations of claim 1 are construed to meet the limitations of claim 23.

Claim 24 recites the limitation “the ratio” in line 3. There is insufficient antecedent basis for “the limitation” in parent claim 1 as the ratio limitations previously recited by claim 1 have been canceled.
	For the purpose of prosecution, those prior art teachings meeting the limitations of claim 1 are construed to meet the limitations of claim 24.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claims 23 and 24 each recite the limitation “the ratio” in line 3, respectively. The ratio limitations previously recited by claim 1 have been canceled; therefore, the limitations recited by claims 23 and 24, which seek to further limit the scope of the ratio, fails to further limit the subject matter of the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4, 8-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dollase et al. (WIPO International Publication No. WO 2015/014582 A1 with English language equivalent US Patent Application Publication No. US 2016/0167339 A1 used as a translation) (Dollase) in view of Zmarsly et al. (US Patent Application Publication No. US 2009/181250 A1) (Zmarsly).

Regarding instant claims 1, 4, 17, and 23-24, Dollase discloses double-sided adhesive tapes comprising a backing and at least one layer of an adhesive according to the disclosed invention, wherein the adhesive according to the disclosed invention is present in a foamed state (paragraph [0165]). Said backing is construed to read on the claimed inner layer F. The disclosure of a double-sided adhesive formed on a backing is construed to read on the claimed adhesive strip comprising an inner layer, a layer SK1 arranged on one of the surfaces of the film carrier F and based on a foamed composition, and a layer SK2.
	Dollase further discloses that the adhesive according to the disclosed invention is formed from a polyacrylate-based polymer (Claim 1). Therefore, at least the layer SK1 is based on an acrylate composition as required by the claims.
	It is noted that the Dollase does not explicitly disclose that the other adhesive layer of the double-sided adhesive construction is necessarily based on a foamed acrylate composition. However, Dollase discloses that at least one of layer of the double-sided adhesive tape comprises the adhesive according to the disclosed invention. Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the disclosure of Dollase before him or her, to form both adhesive layers of the double-sided adhesive tape from the same foamed acrylate composition. The motivation for doing so would have been that the combination of familiar elements is likely to be obvious when it does no more than yield predictable 
results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Dollase further discloses that the adhesive layer is foamed in order to increase shock-absorbing action so that the adhesive is able to absorb or deflect impact energy (paragraph [0109]). Dollase further discloses that the adhesive is foamed by introducing and then expanding microballoons (paragraph [0110]). Dollase further discloses the preference for using dry, unexpanded microballoons (paragraph [0112]).
	Dollase further discloses that the density of the foamed adhesive is preferably from 200 kg/m3 to 1000 kg/m3.
	Dollase does not explicitly disclose the content of microballoons. Dollase does not explicitly disclose the surface roughness of each layer SK1 and SK2.
	However, Zmarsly discloses a foamed adhesive has a smooth surface since in the course of coating, the expanded microballoons are subsequently pressed again into the polymer matrix and, consequently, the foamed adhesive has a surface roughness of less than 10 µm (paragraph [0108]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Zmarsly teaches that when the expanded microspheres are pressed into the polymer matrix of the adhesive, the surface of is made permanently adhesive (paragraph [0101]).
	Further, Zmarsly teaches that the fraction of the microballoons in the adhesive is between 0% and 30% by weight (paragraph [0109]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Zmarsly teaches that as the microballoon content increases, the bond strength falls.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings before him or her, to ensure that the adhesive layers of Dollase are modified to have the surface roughness prescribed by Zmarsly. The motivation for doing so would have been to ensure that the expanded microspheres are sufficiently within the polymer matrix of the adhesive.
	Furthermore, it would have been obvious to modify the content of expanded microspheres of Dollase to the amount prescribed by Zmarsly. The motivation for doing so would have been to ensure that the adhesive has sufficient adhesive strength.
	Therefore, it would have been obvious to combine Zmarsly with Dollase to obtain the invention as specified by the instant claims.
	Specifically regarding claims 23-24, as discussed in the 35 U.S.C. §112(b) rejections above, “the ratio” recited by these claims are indefinite; furthermore, since the prior art combination meets the limitations of parent claim 1, the prior art combination meets the limitation of these claims as well.

Regarding instant claim 8, Dollase further discloses that the polyacrylate-based polymer is based on unfunctionalized α,β-unsaturated alkyl esters of the general structure:

    PNG
    media_image1.png
    27
    119
    media_image1.png
    Greyscale

where R1 = H or CH3 and R2 = H or linear, branched or cyclic, saturated or unsaturated alkyl radicals having from 1 to 30 carbon atoms, in particular having 4 to 18 carbon atoms (paragraph [0062]).

Regarding instant claim 9, Dollase further discloses that the adhesive composition according to the disclosed invention is formed from a polyacrylate-based polymer and a second elastomer-based polymer, wherein the second polymer is substantially not miscible with the first polymer component (Claim 1).

Regarding instant claim 10, Dollase further discloses that the first, polyacrylate-based polymer component is present in an amount of from 60% by weight to 90% by weight of the mixture, and the second, elastomer-based polymer component is present in an amount of from 10% by weight to 40% by weight of the mixture (Claim 1).

Regarding instant claim 11, Dollase further discloses that the second, elastomer-based polymer component is based predominantly on one or more synthetic rubbers (Claim 6).

Regarding instant claim 12, Dollase further discloses that the polyacrylate component comprises one or more crosslinkers (paragraph [0053]).

Regarding instant claim 13, Dollase further discloses that that adhesive consists of a first, polyacrylate-based polymer (Claim 1). Dollase further discloses that the polyacrylates can be homopolymers and/or copolymers (paragraph [0055]). Dollase further discloses that the polyacrylates comprise functional groups with which crosslinkers are able to react (paragraph [0073]).
	Dollase further discloses that the adhesive consists of a second, elastomer-based polymer component that is not miscible with the first, polyacrylate-based polymer (Claim 1).
	Dollase further discloses that covalent and coordinative crosslinkers are added to the adhesive composition (paragraph [0070]).

Regarding instant claims 14-15, Dollase further discloses that the base polymer components further comprise adhesive resins, wherein the adhesive resins are added to improve the adhesive properties further or to optimize them for specific applications (paragraphs [0032; 0036; 0037]). Dollase further discloses that said adhesive resins are inclusive of polyacrylate-compatible resins and are used in an amount that the ratio of the polyacrylate base polymer to polyacrylate-compatible resin is in the range of from 100:0 to 50:50 (paragraph [0041]), which is construed to include the range recited by the instant claim. However, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Said “adhesive resins” are construed to meet the claimed tackifiers/tackifying resins as the limitations “tackifiers” and “tackifying resins” are intended use limitations of the claimed additive. Further, as cited above, the adhesive resins of Dollase improve or optimize the adhesive properties, and Dollase characterizes tack as one such adhesive property in paragraph [0032]; therefore, such adhesive resins that improve or optimize tack, which are construed to be encompassed by the scope of Dollase, are construed to be requisite tackifiers/tackifying resins.

Regarding instant claims 18-19, Dollase further discloses that the form of the adhesive is a continuous matrix of the polyacrylate component with domains of elastomer dispersed therein, wherein the size of the domains range from 0.5 µm to 20 µm (paragraph [0030]); therefore, the scope of Dollase is construed to encompass an embodiment wherein all (i.e., 100%) of the elastomer domains has the disclosed size.
	
Regarding instant claim 20, Dollase further discloses that the foamed pressure-sensitive adhesive is obtained by introducing and then expanding microballoons (paragraph [0110]).

Regarding instant claim 21, Dollase discloses that the adhesive layer is foamed in order to increase shock-absorbing action so that the adhesive is able to absorb or deflect impact energy (paragraph [0109]). Dollase further discloses that the adhesive is foamed by introducing and then expanding microballoons (paragraph [0110]).
	Dollase does not explicitly disclose the ratio of the foamed adhesive to the density of the non-expanded microballoons. However, one of ordinary skill in the art would readily recognize that the action of foaming the adhesive layer results in the reduction of density. Since the instant specification is silent to unexpected results the density of the obtained adhesive in relation to the density of the microballoons is not considered to confer patentability to the claims. As the shock-absorbing properties of the adhesive is a variable that can be modified, among others, the inclusion of microballoons to foam the adhesive, the precise density obtained by foaming would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the density of the obtained adhesive in Dollase to obtain the desired shock-absorbing property (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP §2144.05(A).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dollase in view of Zmarsly as applied to claim 1, above, and in further view of Husemann et al. (US Patent Application Publication No. US 2009/0208739 A1) (Husemann).

Regarding instant claims 2-3, Dollase discloses the double-sided adhesive structure of claim 1, as cited above. Dollase further discloses that suitable materials for the backing layer are conventional materials such as plastic films, particularly polyesters and polyethylene terephthalate (paragraph [0158]).
	Dollase does not explicitly disclose that the film carrier is nonextensible and has a particular tensile strength.
	However, Husemann discloses a double-sided pressure-sensitive adhesive tape comprising a carrier material selected from materials inclusive of polyesters and PET (paragraph [0167]). Husemann further discloses that the carrier film has a tensile strength of greater than 150 MPa in order to ensure high levels of splinter protection (paragraph [0146]) (wherein 150 MPa is 150 N/mm2), which is construed to be inclusive of the tensile strength in any direction (i.e., both longitudinal and transverse direction). Husemann teaches that the double-sided adhesive functions as an anti-splinter device when adhered to a glass structure by retaining glass splinters on the pressure-sensitive adhesive film in the event of a fracture event.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the carrier materials having the requisite tensile strength of Husemann in the tape structure of Dollase. The motivation for doing so would have been to all the tape structure of Dollase to function as an anti-splintering device when use in glass applications.
	As to the nonextensible property of the carrier material, Husemann discloses a polyester or polyethylene terephthalate carrier material having a tensile strength of greater than 150 MPa. In their original disclosure, Applicant characterizes that the film carrier is a polyester, especially polyethylene terephthalate (PET) having a tensile strength of greater than 100 N/mm2 (See Specification at page 34, lines 1-6 and page 35, lines 32-34). Therefore, since the carrier material of prior art combination is substantially identical to that of the claims, it would be readily apparent to one of ordinary skill in the art that the carrier material of the prior art combination would have the same properties as that of the claims (i.e., being nonextensible). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Husemann with Dollase in view of Nakamuta to obtain the invention as specified by the instant claims.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dollase in view Zmarsly as applied to claim 1, above, and in further view of Storbeck et al. (US Patent Application Publication No. US 2004/0047985 A1) (Storbeck).

Regarding instant claim 6, Dollase in view of Nakamuta discloses the pressure-sensitive adhesive structure of claim 1, as cited above.
	Dollase does not explicitly disclose that one or both of the film carrier layer have been physically or chemically pretreated.
	However, Storbeck discloses a structure comprising a pressure sensitive adhesive applied to one or both sides of a carrier material (Claim 2). Storbeck further discloses that the pressure-sensitive adhesive layer is anchored to the carrier material by using a corona or flameproof treatment to achieve a marked reduction in shrinkback of the pressure-sensitive adhesive in the case of incision or cutting of the structure (paragraph [0130]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the corona treatment of Storbeck on the carrier film of Dollase. The motivation for doing so would have been to anchor the pressure-sensitive to the carrier film so as to prevent shrinkback of the adhesive layer when the adhesive structure is cut.
	Therefore, it would have been obvious to combine Storbeck with Dollase to obtain the invention as specified by the instant claim.


Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection are amended to address the newly added limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        12/07/2022